Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1( in part ), 7, drawn to a method for identifying a group of single-stranded oligonucleotides for self- assembly into a double-stranded polynucleotide, wherein the oligonucleotides are less than or equal to about 200 nucleotides in length and/or wherein the oligonucleotides are greater than or equal to about 4 nucleotides in length..
Group 2, claim(s) 2, drawn to a method for identifying a group of single-stranded oligonucleotides for assembly into a double-stranded polynucleotide.
3, claim(s) 3 in part), 5 drawn to method for providing multiple copies of a double-stranded polynucleotide wherein the hybridizing comprises decreasing the temperature from a starting temperature over a period of time, the hybridizing comprises decreasing the temperature from a temperature greater than or equal to the highest Tm to a temperature less than or equal to the lowest Tm.
Group 4, claim(s) 4 In part), 19, drawn to method for providing multiple copies of a double-stranded polynucleotide wherein the hybridizing comprises decreasing the temperature from a starting temperature over a period of time, and/or wherein the hybridizing comprises decreasing the temperature from a temperature greater than or equal to the highest Tm to a temperature less than or equal to the lowest Tm..
Group 5, claim(s) 3 (n part), 6, drawn to method for providing multiple copies of a double-stranded polynucleotide further comprising the step of admixing the entire group of oligonucleotides before the hybridizing step; or further comprising the step of admixing subsets of oligonucleotides, which are hybridized separately, and the subsequent step of admixing the subsets together and then hybridizing the mixture of subsets..
Group 6, claim(s) 1 (in part), 8, drawn to a method for identifying a group of single-stranded oligonucleotides for self- assembly into a double-stranded polynucleotide wherein the overlaps are selected to provide a highest Tm of less than or equal to about 95°C and/or wherein the overlaps are selected to provide a lowest Tm of greater than or equal to about 100C.
Group 7, claim(s) 1 (in part), 9, drawn to a method for identifying a group of single-stranded oligonucleotides for self- assembly into a double-stranded polynucleotide ,.
Group 8, claim(s) 1 (in part), , drawn to a method for identifying a group of single-stranded oligonucleotides for self- assembly into a double-stranded polynucleotide further comprising the steps: (d) polymerase chain assembly (PCA); (e) treating the hybridized oligonucleotides with a ligase and optionally a polynucleotide kinase; and/or (f) amplifying the double-stranded polynucleotide.
Group 9, claim(s) 1 (in part), , drawn to a method for identifying a group of single-stranded oligonucleotides for self- assembly into a double-stranded polynucleotide wherein the double- stranded polynucleotide:(a) is a DNA, RNA or XNA; (b) comprises a coding region; and/or (c) comprises an expression construct, chromosome or genome.
Group 10, claim(s) 1 (in part), , drawn to a method for identifying a group of single-stranded oligonucleotides for self- assembly into a double-stranded polynucleotide wherein the number of errors in assembly of the polynucleotide due to hybridizing of non-complementary oligonucleotides is reduced in comparison to a method in which each overlap between complementary oligonucleotides is not selected to have a melting temperature (Tm) that differs from the melting temperatures of all other overlapping complementary oligonucleotides in the group.
Group 11, claim(s) 13, drawn to a group of single-stranded oligonucleotides for self-assembly into a double-stranded polynucleotide, the group comprising a plurality of overlapping complementary oligonucleotides.
12, claim(s) 1 (in part), , drawn to a method for identifying a group of single-stranded oligonucleotides for self- assembly into a double-stranded polynucleotide wherein the selection of the oligonucleotides is carried out by a computer.
Group 13, claim(s) 15, drawn to a data processing device.
Group 14, claim(s) 16 (in part), 17 drawn to method for providing multiple copies of a double-stranded polynucleotide wherein the hybridizing comprises decreasing the temperature from a starting temperature over a period of time, and/or wherein the hybridizing comprises decreasing the temperature from a temperature greater than or equal to the highest Tm to a temperature less than or equal to the lowest Tm..
Group 15, claim(s) 16 (in part), 18 drawn to method for providing multiple copies of a double-stranded polynucleotide further comprising the step of admixing the entire group of oligonucleotides before the hybridizing step; or further comprising the step of admixing subsets of oligonucleotides, which are hybridized separately, and the Page 6 of 8DOCKET NO.: 101705.000007PATENT Application No.: not yet assigned Preliminary Amendment - First Action Not Yet Received subsequent step of admixing the subsets together and then hybridizing the mixture of subsets
Group 16, claim(s) 4 In part), 20, drawn to method for providing multiple copies of a double-stranded polynucleotide further comprising the step of admixing the entire group of oligonucleotides before the hybridizing step; or further comprising the step of admixing subsets of oligonucleotides, which are hybridized separately, and the subsequent step of admixing the subsets together and then hybridizing the mixture of subsets.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Applicant must elect a species or combination of species from claim 5.
Applicant must elect a species from claim 6.  
Applicant must elect a species or combination of species from claim 7.  
Applicant must elect a species or combination of species from claim 8.  
Applicant must elect a species or combination of species from claim 9.  
Applicant must elect a species or combination of species from claim 11.  
Applicant must elect a species or combination of species from claim 17.  
Applicant must elect a species from claim 18.  
Applicant must elect a species or combination of species from claim 19.  
Applicant must elect a species or combination of species from claim 20.  
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election. Searching one species will not inherenlty provide art on another species or combination of species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. ‘

Group !-16 lack unity of invention because even though the inventions of these groups require the technical feature of  method of identifying a group of single stranded oligonucleotides suitable for self-assembly into a double-stranded polynucleotide comprising overlapping complementary oligonucleotides wherein each overlap is selected to have a Tm which differs from the Tm of all other overlapping complementary oligonucleotides., this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of LI (WO2010/132019).  LI discloses a group of single stranded oligos suitable for self-assembly to produce the gene S100A4. The oligo are complementary and overlapping. The Tm of the overlaps between the respective oligonucleotides is between 61.1 and 69.8 °C. Though some of the overlaps have the same Tm according to the Table (e.g. two overlaps both have 68.3°C as Tm) it is inherent to the skilled reader that the Tm when calculated on further decimals, e.g. hundredths or thousandths, will be different between the overlaps. The oligos are designed by the computer programme TmPrime (see [0094]). Thus, the skilled reader would in D1 find disclosed a group of ss oligos which have the criteria of the group defined in present claim 1 and the method of claim 1,7-8, 11 and 13-15 therefore are not novel over D1.  Thus the claim lack a special technical feature over the prior art and unity of invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Steven Pohnert/            Primary Examiner, Art Unit 1634